Citation Nr: 1810434	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-15 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for hypothyroidism, also claimed as obesity.

4.  Entitlement to service connection for hypogonadism.

5.  Entitlement to service connection for a low back disability, to include as secondary to hypothyroidism.

6.  Entitlement to service connection for migraine headaches.

7.  Entitlement to service connection for a left ankle disability.

8.  Entitlement to service connection for a left knee disability.

9.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

10.  Entitlement to service connection for sleep apnea, to include as secondary to hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 1993, and from November 1994 to April 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in October 2017.  A transcript of that hearing is of record.  

The issues are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


REMAND

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a) (2017).

The Veteran's DD214 indicates that the Veteran is in receipt of the Kuwait Liberation Medal, which indicates service in the Southwest Asia Theater of operations during the Persian Gulf War.  Exposure to environmental hazards such as chemicals is consistent with such service.  

Diabetes Mellitus, Hypothyroidism, Hypogonadism, GERD

The Veteran contends that his diabetes mellitus is caused by environmental exposures in service, or due to weight gain associated with hypothyroidism.  The Veteran also contends that his hypothyroidism is etiologically related to environmental and chemical exposures during his Gulf War service, noting that he noticed increasing weight gain within a few weeks of returning from the Persian Gulf, and that he has continued to struggle with his weight since his time in the Gulf.  The Veteran contends that his hypogonadism is also related to environmental and chemical exposures during his service in the Gulf War.  The Veteran contends that his GERD is related to environmental and chemical exposures in the Persian Gulf, or his hypothyroidism and associated weight gain.  

The record contains two private medical opinions.  An undated letter received in June 2014 opined that the diagnoses of diabetes mellitus, hypothyroidism, and hypogonadism were all made after the Veteran's Gulf War service, and that it is at least as likely as not that a relationship exists between his medical conditions and his military service and exposures.  A September 2012 VA letter found that numerous conditions, including diabetes mellitus, have been diagnosed in the past twelve years and were not present prior to that.  In addition, the Veteran has no family history of these medical conditions, causing the physician to believe that it is at least as likely as not that there could be a relationship between these disabilities and his exposures during the course of his military service.  The Board acknowledges that these private opinions provide limited rationale, and that the September 2012 letter stated that it is at least as likely as not that there could be a relationship rather than it is at least as likely as not that there is one.  While the Board will not remand for negative evidence, the evidence of record must be sufficient to adjudicate the issues on appeal.  

A November 2016 VA examination found that there were no findings of hypothyroidism in the Veteran's service treatment records (STRs) or post-service, and as a result, no further evaluation was warranted.  The examination simultaneously found that the Veteran is already diagnosed with hypothyroidism.  This is an inaccurate statement and an inadequate and contradictory opinion.  Treatment of the Veteran's thyroid is noted in numerous places in his post-service private treatment records.  

The November 2016 VA examination provided a negative opinion, noting that the Veteran's STRs are devoid of any low testosterone or hypogonadism diagnosis,  and that the Veteran stated that he experienced acute weight gain in the year 2000 shortly prior to diagnosis.  The Board notes that the Veteran testified in his hearing that he struggled to maintain his weight since leaving the Gulf, and that it increased after separated from the Reserves, resulting in less exercise.  The November 2016 examination opinion references one of the positive private medical opinions, but does not quote the most relevant sentence or discuss why the examiner disagrees.  The examiner opines that medical literature reports hypogonadism is an endocrine system disorder, not specific or limited to any geographic region, and noted that the hypogonadism had its onset approximately 8-9 years after service in Southwest Asia.  The examiner did not address the Veteran's argument that environmental and chemical exposures related to his service, not simply his presence in the geographic region, caused his hypogonadism, does not address the Veteran's assertion that he struggled to maintain his weight since returning from the Gulf region, and does not explain why the fact that hypogonadism was not diagnosed for 8-9 years supports the negative opinion.  Therefore, the November 2016 examination opinion is inadequate.

The November 2016 examination provided a negative opinion, noting no discussion of acid reflux and gastroparesis in the Veteran's STRs, and an onset of GERD 8-9 years after service in the Persian Gulf.  The examiner has not explained why the 8-9 years between service and the onset of GERD support a negative opinion, nor has the examiner addressed the positive medical opinions of record.  Therefore, the VA examination is inadequate.  

The September 2012 private opinion found that GERD, among other disabilities, has been diagnosed in the past 12 years and was not present prior to that.  In addition, the Veteran has no family history of this medical condition, leading the physician to believe it is at least as likely as not that there could be a relationship between GERD and the course of the military service.  An October 2013 private opinion found that the Veteran has been under care the physician's care since 2011, and that he initially presented with nausea, vomiting, and uncontrolled reflux, with frequent exacerbation.  The physician noted that the Veteran's workup revealed that in addition to reflux disease he has severe gastroparesis with only 47 percent gastric emptying at 4 hours.  The Veteran does not have any other symptoms of autonomopathy.  Based on the above, the physician believes the Veteran's symptoms are at least as likely as not related to the Veteran's Persian Gulf/Middle Eastern countries exposures.  

As noted above, the record includes negative VA opinions, as well as private physician letters which opined that it is at least as likely as not that a relationship exists between the Veteran's medical conditions and his military service and exposures, noting that the diagnoses were made after service in the Gulf War.  For the reasons discussed above, the Board finds that the opinions of record are not adequate to adjudicate the appeal of those issues, and that Remand is warranted for addendum opinions.

Low Back, Left Knee, Left Ankle, Sleep Apnea, Neuropathy of the Bilateral Lower Extremities, Headaches

The Veteran testified in his hearing that he believes that his hypothyroidism and the associated weight gain have aggravated his back disability.  Upon remand, a supplemental opinion should be obtained that considers secondary service connection.  Additionally, VCAA notice for secondary service connection should be provided to the Veteran.  

A VA examination has not been conducted regarding service connection for a left knee disability and/or a left ankle disability.  Although these disabilities are not referenced in the Veteran's STRs, the Veteran has testified that he believes his left knee disability was caused running in service, and that he had "issues" with his knee after runs, but did not seek treatment or report it upon separation because he thought it was something that medication would get rid of.  The Veteran believes that his left ankle pain is also caused by running in service.  The Veteran's hearing testimony is sufficient to provide an indication that a disability resulting in left knee and left ankle pain may be associated with the in-service event that the Veteran has competently asserted.  Therefore, VA is obliged to provide a medical examination.  McLendon v Nicholson, 20 Vet. App. 79 (2006).   

The Veteran has not received a VA examination as to sleep apnea.  The Veteran testified that he believes his sleep apnea was caused by weight gain associated with hypothyroidism, and the September 2012 private letter raises the possibility of a relationship between sleep apnea and Gulf War exposure.  Similarly, a VA examination has not been conducted regarding neuropathy of the bilateral lower extremities, which the Veteran contends is caused by his diabetes mellitus.  Upon remand, a VA examination should be conducted as to sleep apnea and neuropathy.

The VA examination as to headaches is inadequate because it does not explain why an onset approximately 8-9 years after service in Southwest Asia supports a negative opinion.  Upon remand, a supplemental opinion should be obtained.

The Veteran also testified that he is treated for several of the disabilities at issue in these claims by ECU Physicians.  Treatment records should be requested from this facility upon remand.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate VCAA notice discussing the requirements for secondary service connection.

2.  Request that the Veteran provide authorization to obtain records from ECU Physicians, as referenced in his October 2017 hearing testimony.  After obtaining the necessary authorization, request the private treatment records.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Appellant of the records that were not obtained (2) tell the Appellant what steps were taken to obtain them, and (3) tell the Appellant that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C. § 5103A(b)(2)(B).

3.  Thereafter, schedule the Veteran for a VA examination with an appropriate VA clinician as to the etiology of each of the disabilities at issue.  After reviewing the claims file, the examiner is to provide an opinion as to:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus, is caused by environmental exposures in service, or due to weight gain associated with hypothyroidism?  Rationale must be provided for the opinion proffered.  In providing the requested rationale, the examiner must address the positive private medical opinions of record.  

ii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypothyroidism, is caused by environmental exposures in service?  Rationale must be provided for the opinion proffered.  In providing the requested rationale, the examiner must note treatment of the Veteran's thyroid is noted in numerous places in his post-service private treatment records.  In providing the requested rationale, the examiner must address the positive private medical opinions of record.  

iii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypogonadism, is caused by environmental exposures in service, or due to weight gain associated with hypothyroidism?  Rationale must be provided for the opinion proffered.  In providing the requested rationale, the examiner must address the positive private medical opinions of record.  

iv. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD is caused by environmental exposures in service, or due to weight gain associated with hypothyroidism?  Rationale must be provided for the opinion proffered.  In providing the requested rationale, the examiner must address the positive private medical opinions of record.  

v. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability is caused by or aggravated by (worsened beyond the natural progression) by his hypothyroidism and any associated weight gain.  Rationale must be provided for the opinion proffered.

vi. Is it at least as likely as not (50 percent or greater probability) that the Veteran has a left knee disability that is caused by or etiologically related to service, to include running in service.  The examiner is advised that the Veteran testified in his October 2017 hearing that he had left knee pain after running in service, but that he did not seek treatment or report it upon separation because he thought it was something medication would get rid of, and that his knee continued to bother him.  The Veteran denied trick or locked knee in an October 1993 report of medical history, and was found to have normal lower extremities in an October 1993 examination.  Rationale must be provided for the opinion proffered.

vii. Is it at least as likely as not (50 percent or greater probability) that the Veteran has a left ankle disability that is caused by or etiologically related to service, to include running in service.  The Veteran has testified that he experienced ankle pain in service, but did not seek medical treatment.  He had normal lower extremities in an October 1993 examination.  Rationale must be provided for the opinion proffered.

viii. Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is caused by or etiologically related to service, to include exposure to environmental and chemical hazards in the Gulf War?  Rationale must be provided for the opinion proffered. The examiner is to discuss the September 2012 letter finding that it is at least as likely as not that there could be a relationship.

ix. Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is caused by or aggravated by (worsened beyond the natural progression) his hypothyroidism and associated weight gain?  Rationale must be provided for the opinion proffered. 

x. Is it at least as likely as not (50 percent or greater probability) that the Veteran has neuropathy of the lower legs that is caused by or aggravated by (worsened beyond the natural progression) the Veteran's service-connected diabetes mellitus?  Rationale must be provided for the opinion proffered.

xi. If the Veteran's left knee pain, left ankle pain, low back pain, or neuropathy are not attributable to a known diagnosis, he or she should opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's complaint(s) are indicative of an undiagnosed illness consistent with the Veteran's Southwest Asia service.  Rationale must be provided for the opinion proffered.

xii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's headaches, are caused by or otherwise related to service, to include environmental and chemical exposures in the Persian Gulf?  Rationale must be provided for the opinion proffered.  The mere assertion that the headaches had their onset years after service is not sufficient rationale unless the clinician explains why that delayed onset supports the clinician's conclusion.  The clinician is advised that the Veteran testified in his hearing that he had headaches after leaving the Gulf, but dealt with them by taking over-the-counter medication rather than seeking medical treatment.  He denied frequent or severe headaches in an October 1993 report of medical history.  

4.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


